UNITED STATES DISTRICT COURT | oo
SOUTHERN DISTRICT OF NEW YORK 2 / 6 / 20

 

UNITED STATES OF AMERICA

No. 18-cr-373-12 (RJS)

ORDER
RAMAL CURTIS,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

Due to a conflict, the sentencing currently scheduled to be held on Thursday, February 20,
2020 at 3:00 p.m. is adjourned to Tuesday, February 25, 2020 at 10:00 a.m. The sentencing shall
be held in Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, NY 10007. The Court apologizes for any inconvenience caused by this
necessary change.
SO ORDERED.
Dated: February 5, 2020

New York, New York pe Xo

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
